UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 21, 2013 BIOLOGIX HAIR INC. (Exact name of registrant as specified in its charter) Nevada 000-54882 27-4588540 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 82 Avenue Road, Toronto, Ontario, Canada M5R 2H2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (647) 344-5900 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into Material Definitive Agreement Item 3.02 Unregistered Sales of Equity Securities Effective May 21, 2013, our company granted an aggregate of 3,525,000 stock options to certain employees, officers, directors and consultants of our company pursuant to our 2013 Stock Plan.The stock options are exercisable for five years from the date of grant at an exercise price of $2.50 per share. Also effective May 21, 2013, our company entered into stock option agreements with certain employees, officers, directors and consultants in connection with granting of the stock options. An aggregate of 550,000 stock options were issued to four (4) US persons, relying on Rule 506 under Regulation D and/or Section 4(2) of the Securities Act of 1933, as amended, and an aggregate of 2,975,000 stock options to sixteen (16) non-US person (as that term is defined in Regulation S of the Securities Act of 1933) in an offshore transaction relying on Regulation S of the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits Form of Stock Option Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOLOGIX HAIR INC. /s/ Ronald Holland Ronald Holland Director Date: June 25, 2013
